In re Links, Donald Ray; — Plaintiff; Applying For Supervisory and/or Remedí*596al Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. G, No. 12-72-2398.
The application is transferred to the district court with instructions to the district judge to act on relator’s ex parte motion for lack of subject matter jurisdiction of the trial court as relator shows by Inmates’ Request for Legal/Indigent Mail receipt that the application was submitted. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.